Citation Nr: 1705389	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  12-11 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from October 1976 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted a 30 percent rating for anxiety with depression and panic attacks, and continued a 10 percent rating for migraine headaches.  The Veteran perfected an appeal for higher ratings.  

During the course of his appeal, he indicated that his employment might be terminated due to his deteriorating health, effectively raising a claim for a TDIU.  In February 2014, the Board took jurisdiction over the TDIU claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded it for additional development.  It was remanded again in October 2014.


FINDINGS OF FACT

1.  Prior to October 9, 2015, the Veteran was gainfully employed.

2.  From October 9, 2015, the Veteran's service-connected disabilities precluded him from obtaining or maintaining gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met only from October 9, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

During the appeal period, the Veteran has been service-connected for migraine headaches, rated at 50 percent; anxiety with depression and panic attacks, rated at 50 percent; a gastric ulcer, rated at 0 percent prior to October 12, 2015, and 20 percent thereafter; and an appendectomy scar, rated at 0 percent.  His combined rating is 80 percent, and therefore he meets the schedular criteria for a TDIU.

The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In his VA Form 21-8940, the Veteran indicated that he had four years of college level education and an MBA degree.  He further indicated that he worked in the field of information technology.  Information from his employer received in April 2016 shows that he worked full-time until October 9, 2015, when he was terminated due to his medical inability to perform the duties of the position.

As part of his Social Security Administration (SSA) claim filed in September 2015, the Veteran indicated that he was unable to work as of August 9, 2015.  A September 2015 memorandum from his employer shows that it proposed to terminate his employment in August, but the actual termination was not finalized until September 28, the date of the memorandum.  As noted above, the employer indicated that the Veteran's end date for employment was October 9, 2015, and the date of his last payment was October 29, 2015.  Based upon this information, it appears that the Veteran was actually employed until October 9.  Therefore, a TDIU is not warranted prior to that date as the Veteran was gainfully employed for that period.

From October 9, 2015, the record quite clear that the Veteran was unable to continue working due to his overall medical condition.  However, the evidence reflects impairment from both service-connected and nonservice-connected disabilities.  For example, a November 2014 letter from the Veteran's physician requested that he be allowed to work from home due to service-connected migraines, as well as coronary artery disease, arthritis, hypertension, and diabetes mellitus.  Private records from March 2015 show that the pressures of the Veteran's very demanding job aggravated his headaches, as well as his diabetic neuropathy and joint and back pain.  A July 2015 letter from the Veteran's physician indicated he could no longer work due to his headaches and several nonservice-connected conditions.

Nevertheless, the evidence also demonstrates significant functional impairment specifically associated with the Veteran's service-connected migraines and anxiety.  Private records from July 2014 show that the Veteran was unable to concentrate or do physical labor due to his headaches, and that the medications to treat his condition caused drowsiness.  Additional records from March 2015 reflect that the Veteran reported extreme anxiety due to his work stress, and he felt he had to look at retirement or disability options.  In an April 2015 statement, the Veteran reported that his migraines prevented him from thinking clearly and articulating himself properly.  He also had problems with concentration and memory, and that the medications he used could also mimic these issues.  In July 2015, his physician noted that his stress level was extremely high.  VA examiners in October 2015 indicated that the Veteran's migraines limited his concentration and occupational productivity, while his psychiatric symptoms negatively impacted his work performance but did not preclude his ability to work.

In addition, the assigned ratings for the Veteran's migraines and anxiety specifically address occupational functioning.  The 50 percent rating for his migraines contemplates "severe economic inadaptability."  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The 50 percent rating for his anxiety condition contemplates reduced reliability and productivity, as well as difficulty in establishing and maintaining effective work relationships.  38 C.F.R. § 4.130.  The Board notes that the symptoms of Veteran's migraines and psychiatric disorder, and the functional impairment associated with each, do not overlap.  Viewing these facts in conjunction with the evidence above, the Board finds that the record is in equipoise as to whether the Veteran would be unable to secure or maintain gainful employment.  Therefore, resolving all doubts in the Veteran's favor, the Board finds that a TDIU is warranted for the period from October 9, 2015.

II.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, for the period from October 9, 2015, the Board is granting in full the benefit sought on appeal, and therefore any error in VA's duties to notify or assist was not prejudicial to the Veteran for that portion of his claim.

For the period prior to that date, the record is clear that the Veteran was actually gainfully employed, and therefore a TDIU would not be applicable.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable for this portion of the claim.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

A TDIU is granted from October 9, 2015.


____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


